DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
An amendment to the claims, filed 7/28/2021, is acknowledged.  Claims 1-2 are amended; Claims 4, 10, 12, 13, and 19 are canceled.  No new matter is present.  Claims 1-3, 5-9, 11, 14-18, and 20 are currently pending, Claims 5-9, 14-18, and 20 are withdrawn.
The rejection of Claims 2 and 11-12 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to Claim 2.
A replacement Abstract, filed 7/28/2021, is acceptable.  The objection to the specification is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2014/0287263)(previously cited).
With respect to Claim 1, Kawata teaches a cold-rolled high-strength steel sheet (i.e. plate) with excellent formability, the steel having a composition in mass%, as follows (17-24, 32-34, 67-105):

Claim 1
Kawata
C
0.10-0.20
0.075-0.40
Si
1.5-2.5
0.01-2.0
Mn
1.5-2.5
0.8-3.5
P
≤ 0.02
0.0001-0.1
S
≤ 0.02
0.0001-0.01
Al
0.03-0.06
0.001-2.0
N
≤ 0.01
0.0001-0.01
Fe
Balance with impurities
Balance with impurities, including: O: 0.0001-0.01


Thus, Kawata teaches a steel plate with a composition falling within or overlapping each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Additionally, Kawata teaches that the steel comprises a surface layer with a thickness of 0.01-10 microns, the surface layer comprising oxide particles with an average grain diameter of 30-500 nm, preferably 30-120 nm, wherein the oxides comprise Si and/or Mn.  (para. 19, 24, 32, 106-114).  Thus, Kawata teaches a surface layer constituting an “inner oxide layer” comprising an Fe-based matrix and Si oxide and/or composite oxides of Si and Mn with an average grain size overlapping the claimed range, and does not teach Si or Mn enrichment in the surface of the steel plate.  It would have been obvious to 
While Kawata is silent as to the average spacing between oxide particles, as the reference teaches a cold-rolled steel plate with substantially overlapping composition, structure and properties (see also rejection of Claims 2-3 below), it would be expected to necessarily result in the same properties, including the claimed average spacing between oxide particles.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product.  See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01.  Therefore, the prima facie case can only be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  
In the alternative, Kawata teaches controlling the density of the oxide particles in the surface inner oxide layer to adjust desired properties. (para. 107-114).  For example, Kawata teaches increasing the density of the oxides, thus reducing the average distance between oxide particles, leads to improved cutting property. (para. 112).  Kawata teaches that if the density becomes too high, however, “the distance between oxides becomes excessively close, the steel sheet surface layer portion breaks by light processing.” (Id.).  It would have been obvious to one of ordinary skill in the art to select and optimum or workable density of oxide particles in the inner oxide surface layer, and thus obvious select an 
Kawata teaches that the steel may comprise a phosphorous oxide coating, and is therefore interpreted to comprise a steel plate having “excellent phosphatability.” (para. 164-165).
Finally, Kawata teaches that the steel plate exhibits a tensile strength of 900 MPa or more, overlapping the claimed range, including specific examples comprising both a tensile strength of 980 MPa or more and elongation of 20% or more. (see Tables 9-12).  Therefore, Kawata is deemed to teach a steel plate exhibiting tensile strength and elongation values overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select a steel with a tensile strength and elongation from the portion of the overlapping ranges in order to enhance the strength and formability of the steel.  MPEP § 2144.05.
With respect to Claim 2, Kawata teaches oxides containing Si and/or Mn, and is therefore interpreted to teach oxides comprising at least one of a silicone oxide and manganese silicate. (para. 112).  Moreover, as the reference teaches a steel sheet with substantially the same composition, structure and properties, it would be expected to comprise the same oxide composition(s).  MPEP 2112.01.
With respect to Claims 3 and 11, Kawata teaches a microstructure comprising a residual austenite content of 3% or more, preferably 5% or more, ferrite content of 40-90%, bainite content of 10-50%, tempered martensite content of 50% or less, and fresh martensite content of 15% or less. (para. 38-40, 51-60).  Thus, Kawata teaches microstructural ranges overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2014/0287263), as applied to Claim 1 above, in view of Yasui et al. (US 2018/0312954).
With respect to Claim 2, Kawata teaches oxides containing Si and/or Mn, and is therefore interpreted to teach oxides comprising at least one of a silicone oxide and manganese silicate. (para. 112).  Moreover, as the reference teaches a steel sheet with substantially the same composition, structure and properties, it would be expected to comprise the same oxide composition(s).  MPEP 2112.01.
In the alternative, if Kawata is not deemed to specifically teach at least one of silicon oxide, manganese silicate, iron silicate and ferromanganese silicate, Yasui teaches a steel plate with compositional ranges substantially overlapping that of Kawata and the instant claims, and further teaching at least one inner oxide layer comprising oxide particles including one or more including silicon dioxide (deemed equivalent to silicon oxide), manganese silicate, and iron silicate. (para. 19-40).  Yasui teaches that such oxides provided in the surface layer(s) of the steel improve corrosion resistance while maintaining high strength. (para. 17).
It would have been obvious to one of ordinary skill in the art to modify the steel plate of Kawata, to include in an inner oxide layer one or more of silicon dioxide (deemed equivalent to silicon oxide), manganese silicate, and iron silicate, as taught by Yasui, in order to improve corrosion resistance while maintaining high strength.
With respect to Claim 11, Kawata teaches a microstructure comprising a residual austenite content of 3% or more, preferably 5% or more, ferrite content of 40-90%, bainite content of 10-50%, tempered martensite content of 50% or less, and fresh martensite content of 15% or less. (para. 38-40, 51-60).  Thus, Kawata teaches microstructural ranges overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-3 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 10 of copending Application No. 16/328991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are both drawn to a cold-rolled high-strength steel plate comprising overlapping compositional ranges of C, Si, Mn, P, Al, N, and Fe, an inner oxide layer with a thickness of 1-5 microns comprising oxide particles comprising Si and/or composite oxides of Si and Mn, the oxide particles having an average size of 50-200 nm and overlapping spacing between oxide particles.  In addition, both sets of claims are drawn to overlapping microstructure, strength and elongation.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portions of the ranges. MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
	Applicant argues that prior art Kawata comprises a decarburized layer which is alleged to differ from the inner oxide layer of claim 1.  Applicant supports this argument by pointing to differences in the method of making the steel of the instant claims and that of the prior art and therefore concludes that claimed inner oxide layer differs from that taught by Kawata.  These arguments have been fully considered but are not found persuasive.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Kawata teaches a surface layer comprising the same structure, including an Fe-based matrix and Si oxide and/or composite oxides of Si and Mn with an average grain size overlapping the claimed range. (see rejection of Claim 1 above).  Therefore, as Kawata teaches a structure meeting the claimed limitations, it is deemed to teach an “inner oxide layer” meeting the instant claims.  Moreover, even if the disclosed method was introduced into the claim in the form of a product-by-process limitation, the patentability of a product does not depend on its method of production.  If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP § 2113.
Applicant also argues that Kawata teaches a “different ‘phosphatability’ from that of the instant application.” (Remarks, p. 11). This arguments is not found persuasive. 
The claims merely require a steel plate “having excellent phosphatability” and do not require any of the argued benefits or properties noted by Applicant.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Additionally, the fact that applicant may have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735